 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6
     CULINARY STUDIOS, INC., et al.,
 7                                                Case No. 1:20-cv-01340-AWI-EPG
                            PlaintiffS,
 8                                                ORDER RE: NOTICE OF VOLUNTARY
 9   v.                                           DISMISSAL OF ENTIRE ACTION
                                                  WITHOUT PREJUDICE
10   GOVERNOR GAVIN NEWSOM, et al.,
                                                  (ECF No. 40)
11                          Defendants.

12
             On April 27, 2021, Plaintiff filed a notice voluntarily dismissing this action without
13
14   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 40.) Therefore,

15   this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111

16   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is respectfully directed to

17   terminate all pending motions and deadlines and to close the case.

18
     IT IS SO ORDERED.
19
20        Dated:   April 28, 2021                              /s/
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28


                                                      1
